Title: To John Adams from Jacob Read, 28 November 1797
From: Read, Jacob,United States Senate
To: Adams, John


				
					Sir:
					November 28, 1797
				
				The communications you thought proper to make in your speech to both Houses of Congress, on the opening of their present session, afford additional proofs of the attention, integrity, and firmness, which have always marked your official character.We cannot but approve of the measures you had taken to ascertain the state and decline of the contagious sickness, which has so lately afflicted the city of Philadelphia; and the pleasing circumstances that Congress is now assembled at that place, without hazard to the health of its members, evinces the propriety of your having postpone a determination to convene the National Legislature at another place. We shall take into consideration the law of 1794, on this subject, and will readily concur in any amendment which may be deemed expedient. It would have given us much pleasure to have received your congratulations on the re-establishment of peace in Europe, and the restoration of security to the persons and property of our citizens from injustice and violence at sea. But, though these events, so desirable to our country and the world, have not taken place, yet, we have abundant cause of gratitude to the Great Disposer of human events, for interior tranquillity and personal security, for propitious seasons, prosperous agriculture, productive fisheries, and general improvement; and, above all, for a rational spirit of civil and religious liberty, and a calm but steady determination to support our sovereignty against all open and secret attacks.We learn, with satisfaction, that our envoys extraordinary to the French Republic had safely arrived in Europe, and were proceeding to the scene of negotiation; and, whatever may be the result of the mission, we are perfectly satisfied that nothing on your part has been omitted, which could, in any way, conduce to a successful conclusion of the negotiation, upon terms compatible with the safety, honor, and interest, of the United States; and we are fully convinced that, in the mean time, a manifestation of that unanimity and energy of which the People of the United States have given such memorable proofs, and a proper exertion of those resources of national defence, which we possess, will essentially contribute to the preservation of peace and the attainment of justice.We think, sir, with you, that the commerce of the United States is essential to the growth, comfort, and prosperity, of our country; and that the faith of society is pledged for the preservation of the rights of commercial and sea-faring, no less than of other citizens. And even if our negotiation with France should terminate favorably, and the war in Europe cease, yet the state of society, which unhappily prevails in so great a portion of the world, and the experience of past times, under better circumstances, unite in warning us that a commerce so extensive, and which holds out so many temptations to lawless plunderers, can never be safe without protection; and we hold ourselves obliged, by every tie of duty which binds us to our constituents, to promote and concur in such measures of marine defence, as may convince our merchants and seamen that their rights are not sacrificed, nor their injuries forgotten.We regret, that, notwithstanding the clear and explicit terms of the treaty between the United States and his Catholic Majesty, the Spanish garrisons are not yet withdrawn from our territory, nor the running of the boundary line commenced. The United States have been faithful in the performance of their obligations to Spain, and had reason to expect a compliance equally prompt on the part of that Power. We still, however, indulge the hope that the convincing answers, which have been given to the objections stated by the Spanish officers, to the immediate execution of the treaty, will have their proper effect; and that this treaty, so mutually beneficial to the contracting parties, will be finally observed with good faith. We therefore entirely approve of your determination to continue in readiness to receive the posts, and to run the lines of partition between our territory and that of the King of Spain.Attempts to alienate the affections of the Indians; to form them into a confederacy, and to excite them to actual hostility against the United States; whether made by foreign agents, or by others, are so injurious to our interests at large, and so inhuman with respect to our citizens inhabiting the adjacent territory, as to deserve the most exemplary punishment; and we will cheerfully afford our aid in framing a law, which may prescribe a punishment adequate to the commission of crimes so heinous.The several objects you have pointed out to the attention of the Legislature, whether they regard our internal or external relations, shall receive from us that consideration which they merit; and we will readily concur in all such measures as may be necessary, either to enable us to fulfil our engagements at home, or to cause ourselves to be respected abroad. And, at this portentous period, when the Powers of Europe, with whom we are connected by treaty or commerce, are in so critical a situation, and when the conduct of some of those Powers towards the United States is so hostile and menacing, the several branches of the Government are, in our opinion, called upon, with peculiar importunity, to unite, and, by union, not only to devise and carry into effect those measures on which the safety and prosperity of our country depend, but also to undeceive those nations who, regarding us as a weak and divided people, have pursued systems of aggression inconsistent with a state of peace between independent nations. And, sir, we beg leave to assure you, that we derive a singular consolation from the reflection that, at such a time, the executive part of our government has been committed to your hands: for, in your integrity, talents, and firmness, we place the most entire confidence.
				
					Jacob Read,President of the Senate pro tempore.
				
				
			